                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 SKYE PAIGE,                                       )
                                                   )
                  Plaintiff,                       )
                                                   )
           v.                                      )         No. 4:20-CV-320 HEA
                                                   )
 CITY OF FARMINGTON,                               )
                                                   )
                  Defendant.                       )

                             OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on defendant’s motion to strike, or alternatively to dismiss

plaintiff’s complaint. Defendant moves to dismiss this action due to improper service under

Federal Rule of Civil Procedure 4(j). Defendant’s request for dismissal will be denied as plaintiff

has been ordered to amend her pleading. However, the Court will grant defendant’s motion to

strike plaintiff’s original service of process. Alias summons will be ordered on plaintiff’s amended

pleading once it is filed.

                                            Background

        Plaintiff, proceeding pro se, filed her complaint on November 4, 2019 in the United States

District Court for the District of Kansas. Her complaint alleges that she was discriminated against

in violation of the Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.

Specifically, plaintiff alleges that she was subject to sexual harassment by a supervisor and was

then discharged by defendant City of Farmington (“Farmington”) in retaliation for filing a formal

complaint. The United States District Court for the District of Kansas granted plaintiff leave to

proceed in forma pauperis on November 25, 2019. Because plaintiff was granted the ability to
proceed as a pauper pursuant to 28 U.S.C. § 1915, the District Court was mandated to carry out

service of process for plaintiff.

         The District of Kansas issued service of summons on behalf of plaintiff through the U.S.

Marshal’s Office on February 4, 2020. The U.S. Marshal’s Office served the City of Farmington

by certified mail on February 10, 2020. The summons was signed for by Laura Danieley, a Utility

Billing Clerk for the City of Farmington.

         In its motion to strike, or alternatively to dismiss, defendant argues that Ms. Danieley did

not have authorization to accept service on behalf of the City of Farmington. Thus, defendants

assert that proper service was not effectuated under Federal Rule of Civil Procedure 4(j).

                                                    Discussion

         As noted above, the Court is mandated to effectuate service of process on behalf of plaintiff

because she is proceeding as a pauper, pursuant to 28 U.S.C. § 1915. A review of Federal Rule of

Civil Procedure 4(j) reveals that service on a municipal government must be effectuated by

delivering a copy of the summons and complaint on its Chief Executive Officer. See

Fed.R.Civ.P.4(j)(2)(A). As the Court has issued an order simultaneously with this Memorandum

and Order requiring plaintiff to amend her complaint,1 the Court will issue personal summons

through the U.S. Marshal’s Office in accordance with Federal Rule of Civil Procedure 4(j) after

such time as plaintiff files her amended pleading. This will no doubt remedy defendant’s issues

relating to service.

         Accordingly,

         IT IS HEREBY ORDERED that defendant’s motion to strike, or alternatively, to dismiss

[Doc. #16] is GRANTED IN PART. Defendant’s request to dismiss this action is DENIED as


1
 Defendant also asserted in its motion to dismiss that plaintiff had two separate complaints docketed as one complaint,
leaving it unsure of which complaint to file its responsive pleading.

                                                          2
the Court has ordered plaintiff to file an amended pleading. Defendant’s request to strike plaintiff’s

original service of process is GRANTED.

       IT IS FURTHER ORDERED that the Court will order alias summons on plaintiff’s

amended complaint after such time as she files her amended pleading.

       Dated this 27th day of March, 2020.


                                               ______________________________________
                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                  3
